     4:20-cv-03048-CRZ Doc # 33 Filed: 07/20/20 Page 1 of 8 - Page ID # 293




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

IVICO ACOSTA, JR., et al.,

                    Plaintiffs,                        4:20CV3048

      vs.
                                                          ORDER
MONSANTO COMPANY, and GULF
CITRUS HARVESTING AND HAULING,
INC.,

                    Defendants.



      Plaintiffs’ complaint alleges Defendants failed to pay wages owned to
Plaintiffs under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 206(a)(4),
and Migrant and Seasonal Agricultural Worker Protection Act (“AWPA”), 29
U.S.C. § 1801, et seq., the Nebraska Wage Payment and Collection Act, Neb.
Rev. Stat. § 48-1228, et. seq., and Texas contract law. Both defendants have
filed answers.


      Pending before me are Plaintiffs’ motions to strike or, alternatively, to
dismiss affirmative defenses alleged by Defendant Gulf Citrus Harvesting and
Hauling, Inc., (“Gulf Citrus”), (Filing No. 18), and by Defendant Monsanto
Company (“Monsanto”), (Filing No. 21), along with Defendants’ respective
requests for recovery of attorney fees. Defendants’ briefing has resolved some of
Plaintiffs’ concerns, but issues remain. For the reasons discussed below,
Plaintiffs’ motions will be denied.
      4:20-cv-03048-CRZ Doc # 33 Filed: 07/20/20 Page 2 of 8 - Page ID # 294




                                             DISCUSSION


        A.       Standard of Review


        A federal court “may order stricken from any pleading any insufficient
defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed.
R. Civ. P. 12(f). While the court enjoys “liberal discretion” in determining whether
to strike a party’s pleadings, doing so is an “extreme measure” and thus motions
to strike under Rule 12(f) are “infrequently granted.” Stanbury Law Firm v. I.R.S.,
221 F.3d 1059, 1063 (8th Cir. 2000).


        The purpose of a Rule 12(f) motion to strike is to “minimize delay,
prejudice, and confusion.” Infogroup, Inc. v. Database LLC, 95 F. Supp. 3d 1170,
1195 (D. Neb. 2015) (Gerrard, J.) (internal citations omitted). But when abused,
Rule 12(f) often produces the opposite effect by creating disputes and delaying
proceedings. Id.; see also Stanbury, 221 F.3d at 1063. So, a motion to strike
under Rule 12(f) will not be granted “in the absence of some showing of
prejudicial harm” to the movant. Oglesby v. Lesan, 2017 WL 2345666, at *2 (D.
Neb. May 30, 2017).


        B.       Allegations at Issue


        The allegations under review by this court1 fall into three categories: 1)
affirmative defenses alleged as required under Rule 8(c); 2) Rule 8(b) defenses


1 As stated in Plaintiffs’ Reply Briefs, after reviewing the Defendants’ clarifying statements within their
Briefs opposing Plaintiffs’ motions to strike, Plaintiffs’ motions are now limited to striking the attorney fee
requests, every defense raised by Monsanto except allegations H and K, (see, Filing No. 31), and Gulf
Citrus’ allegations identified as its First, Fourth, Sixth, Eighth, Fourteenth, and Fifteenth Affirmative
Defenses, (see, Filing No. 29). This Memorandum and Order therefore discusses only these remaining
disputed issues.


                                                      2
      4:20-cv-03048-CRZ Doc # 33 Filed: 07/20/20 Page 3 of 8 - Page ID # 295




mislabeled as affirmative defenses; and 3) Defendants’ demand for recovery of
attorney fees, which is not listed as a defense—affirmative or otherwise—by
either Defendant.


        1.      Affirmative Defenses.


        As to the allegations remaining at issue, Gulf Citrus raises the affirmative
defenses of: accord and satisfaction (First Affirmative Defense—limited by
Defendant’s briefing to Plaintiffs’ breach of contract claims); that it acted in good
faith and Plaintiffs cannot recover liquidated damages on their FLSA claims
(Fourth Affirmative Defense); estoppel (Sixth Affirmative Defense—as to claims
for recovery of transportation costs); and preemption of Nebraska Wage
Payment and Collection Act by the FLSA (Fourteenth Affirmative Defense); and
by federal H-2A regulations in effect in 2017 (Fifteenth Affirmative Defense).
Monsanto raises the affirmative defenses of: statute of limitations (Affirmative
Defenses, paragraph B); failure to mitigate (Affirmative Defenses, paragraph C);
waiver, release, and accord and satisfaction (Affirmative Defenses, paragraph
G); and equitable defenses of estoppel, waiver, unclean hands. and/or laches
(Affirmative Defenses, paragraph F). Plaintiffs argue the defendants have not
sufficiently pleaded the facts to support these affirmative defenses,2 have not
explained which defenses allegedly bar or reduce recovery on which claims,3 and




2 For example, although Gulf Citrus’ accord and satisfaction defense is limited to Plaintiffs’ contract
claims, Plaintiffs argue the allegation must be stricken because Gulf Citrus has failed to allege how the
elements of an accord and satisfaction have been met.
3 For example, Monsanto alleges Plaintiffs’ claims are barred by the statute of limitations. Plaintiffs argue

there are more than four statutes of limitations relevant to the claims brought, Monsanto has access to
the facts needed to verify the dates alleged in Plaintiffs’ complaint, and it should therefore be required to
specifically allege which claims by which plaintiff are time-barred. (Filing No. 31, at CM/ECF pp. 7-8).


                                                     3
      4:20-cv-03048-CRZ Doc # 33 Filed: 07/20/20 Page 4 of 8 - Page ID # 296




have alleged defenses which are wholly inapplicable to some of Plaintiffs’
theories of recovery.4


        The pleading requirements applicable to Plaintiffs’ claims under Rule 8(a)
of the Federal Rules of Civil Procedure, as espoused by Ashcroft v. Iqbal, 556
U.S. 662 (2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007), do not
apply to defenses alleged under Rules 8(b) and 8(c). An alleged affirmative
defense need only “affirmatively state any avoidance or affirmative relief.” Fed. R.
Civ. P 8(c); see also J & J Sports Prods., Inc. v. Ehegartner, No. 8:18CV75, 2018
WL 2869023, at *1 (D. Neb. Apr. 25, 2018) (citing Zotos v. Lindbergh Sch. Dist.,
121 F.3d 356, 361 (8th Cir. 1997); Infogroup, Inc. v. Database LLC, 95 F. Supp.
3d at 1193 (D. Neb. 2015); Bank of Beaver City, 2011 WL 4632887, at *6). And
defendant is not required to parse out which defense is applicable to which
theory of recovery raised in a plaintiff’s complaint.5 As such, the court will not
strike Defendants’ affirmative defenses as insufficiently pleaded.


        Plaintiffs’ motion is titled as a motion to strike “or, in the alternative,
dismiss” Defendants’ affirmative defenses. Plaintiffs briefing mentions striking
certain defenses as having no legal merit as to some claims, but Plaintiffs do not
argue that any affirmative defense alleged has no merit as to any of the four
theories of recovery raised in Plaintiffs’ complaint. Plaintiffs argue that certain
affirmative defenses raised by Defendants are inapplicable to certain theories of
recovery alleged by Plaintiffs. They may be right, but it is unclear from the
briefing that any such arguments are truly in dispute.



4 For example, Plaintiffs argue Monsanto’s failure to mitigate defense must be stricken with prejudice as
to Plaintiffs’ FLSA, AWPA, or Nebraska wage collection claims because a plaintiff has no duty to mitigate
as to these claims.
5 This corresponds well with the corollary rule: Plaintiffs need not identify their theories of recovery in the

complaint.


                                                      4
     4:20-cv-03048-CRZ Doc # 33 Filed: 07/20/20 Page 5 of 8 - Page ID # 297




       So, although Plaintiffs ask the court to strike certain affirmative defenses
as to certain claims “with prejudice,” the court will not. Striking an affirmative
defense is “an extreme and disfavored measure,” and if it does occur, “[t]he
remedy for striking defenses at this stage of the litigation is often to permit
amendment later.” Infogroup, 95 F. Supp. 3d at 1195 (citing Falley v. Friends
Univ., 787 F. Supp. 2d 1255, 1259 (D. Kan. 2011)).


       2.     Allegations Mislabeled as Affirmative Defenses


       Defendants have labeled all their defenses as affirmative defenses. “An
‘affirmative defense’ is ‘[a] defendant’s assertion of facts and arguments that, if
true, will defeat the plaintiff’s . . . claim, even if all the allegations in the complaint
are true.’” Safeway Transit LLC v. Disc. Party Bus, Inc., 954 F.3d 1171, 1182 (8th
Cir. 2020). Generally, if the Plaintiffs bear the burden of proof as to a defense
alleged, that defense is not an affirmative defense. Alleging that Plaintiffs cannot
prove, or have not stated, a claim is not an affirmative defense.


       When defendants mislabel defenses as affirmative defenses, the court
looks past the parties' labels and evaluates the actual allegations within the
pleading. An allegation that does not negate elements of a plaintiff’s claim should
generally not be designated as an “affirmative defense,” but the defense need
not be stricken due to its mistaken designation. “On the contrary, such errors are
routinely disregarded.” Bank of Beaver City v. Sw. Feeders, L.L.C., 2011 WL
4632887, at *9 (D. Neb. Oct. 4, 2011) (Urbom, J.). Despite an erroneous
“affirmative defense” label, defenses which notify plaintiffs that they will be put to
their proof are not insufficient as a matter of law and will not be stricken. Bank of
Beaver City, 2011 WL 4632887, at *9; see also Infogroup, Inc., 95 F. Supp. 3d at
1195 n. 26.


                                            5
     4:20-cv-03048-CRZ Doc # 33 Filed: 07/20/20 Page 6 of 8 - Page ID # 298




      Here, Gulf Citrus alleges Plaintiffs cannot prove Gulf Citrus had a duty to
pay transportation costs arising from using an unauthorized third-party provider
(Eighth Affirmative Defense). Monsanto alleges Plaintiffs’ complaint fails to state
a claim upon which relief may be granted (Affirmative Defenses, paragraph A);
Plaintiffs and the individuals they seek to represent are not an appropriate class
and Plaintiffs are not appropriate class representatives (Affirmative Defenses,
paragraph D); Plaintiffs cannot prove the requirements to pursue a FLSA
collective action (Affirmative Defenses, paragraph E); Plaintiffs have failed to
state a claim against Monsanto because Monsanto was not their employer
(Affirmative Defenses, paragraph I); and Plaintiffs’ alleged damages were not
proximately caused by any breach of a duty owed by Monsanto (Affirmative
Defenses, paragraph J). Each of these defenses challenge Plaintiffs’ complaint
as either not stating a claim or not stating a claim Plaintiffs can prove and for
which they bear the burden of proof. As to the latter, the defenses identify and
explain the element(s) of Plaintiffs’ claims that, according to Monsanto, lack
evidentiary support. While mislabeled as affirmative defenses, such defenses are
appropriately pleaded, provide notice to Plaintiffs, and will not be stricken.


      3.     Requests for Attorney Fees and Costs


      Plaintiffs argue the court must strike Defendants’ requests for recovery of
attorney fees and costs because Defendants failed “to allege any statute, cause
of action, and/or sanction which allows for attorney’s fees to be shifted onto
Plaintiffs. Plaintiffs argue the allegations of Defendants’ answers do not afford
adequate notice of “which, if any, body of law (state or federal) Defendant deems
applicable.” (Filing No. 19, at CM/ECF p. 14). “Plaintiffs also move to dismiss
Defendant’s prayer for attorney’s fees for failure to specifically state special
damages under Fed. R. Civ. P. 9(g),” and for failing to meet the heightened
pleading requirements of Rule 9.

                                          6
     4:20-cv-03048-CRZ Doc # 33 Filed: 07/20/20 Page 7 of 8 - Page ID # 299




      “Attorney's fees are ‘special damages’ that parties are required to plead
under Rule 9(g) of the Federal Rules of Civil Procedure.” Nat'l Liberty Corp. v.
Wal-Mart Stores, Inc., 120 F.3d 913, 916 (8th Cir. 1997). But at this stage of the
litigation, Defendants need not state the legal basis for recovery of fees. At the
initial response stage, the statutory basis for demanding fees may not be fully
known. For example, a fee demand under Rule 11 or 28 U.S.C. § 1927 can be
supported by discovery obtained or litigation tactics endured as the case
progresses. Under such circumstances, Defendants should not be limited to the
statutory grounds cited in their initial Answers. Likewise, Defendants are not
currently able to allege, with specificity, the amount of attorney fees they will
incur to defend this case.


      A party complies with Rule 9(g) by setting forth the specific type of special
damage sought, and not the actual amount. Charles E. Beard, Inc. v.
Cameronics Tech. Corp., 120 F.R.D. 40, 41 (E.D. Tex. 1988) (holding demand
for “attorney fees” was sufficiently pled). Defendants’ current allegations provide
sufficient notice that they intend to request recovery of their fees and costs. Such
allegations will not be stricken.


      C.        Prejudice


      Plaintiffs argue they will be prejudiced if Defendants’ defenses and
affirmative defenses cited above are not stricken. They argue they will have to
perform extra and unnecessary discovery, and they will be required to use the
limited number of interrogatories allowed under the federal rules to ascertain the
Defendants’ positions on affirmative defenses rather than gather facts to support
their claims.


                                         7
    4:20-cv-03048-CRZ Doc # 33 Filed: 07/20/20 Page 8 of 8 - Page ID # 300




      First, discovery is an unfailing and wholly foreseeable burden of civil
litigation. Under the circumstances presented, the court will not construe that
burden as a prejudice to Plaintiffs arising from the defenses within Defendants’
answers and the court’s refusal to strike those defenses. Second, to the extent
additional interrogatories are needed, Plaintiffs can request leave to serve them.
Or the parties could resolve the issues of what defenses apply to which claims by
stipulation, either in a separate filing or by amending their Rule 26(f) Report to
provide that degree of clarity. The parties should be prepared to discuss these
options during scheduling conference set before me on July 21, 2020.


      Accordingly,


      IT IS ORDERED that Plaintiffs’ motions to strike or, alternatively, to
dismiss affirmative defenses alleged by Defendant Gulf Citrus Harvesting and
Hauling, Inc., (“Gulf Citrus”), (Filing No. 18), and by Defendant Monsanto
Company (“Monsanto”), (Filing No. 21), are denied.


      July 20, 2020.
                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge




                                        8
